DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2020 has been entered.
 	The 112, 1st paragraph rejection is withdrawn due to the argument filed on November 5, 2020. The 112, 2nd paragraph rejection is withdrawn due to the amendment, however the recitation of “standard operation” appears to raise additional indefiniteness issues since it is unclear what operation conditions are encompassed under standard operation.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Note that having panels with aerodynamic devices upstream of the serrations does not appear to be patentable in view of Oerlemans (US Patent Application 2015/0078896) and Riddle (US Patent Application 2011/0142637).
	
Claim Interpretation of “entirely upstream”
Applicant claims “entirely upstream”, and this appears to reference the directional airflow that goes over the aerodynamic devices and then the serrations and then the porous region (see pages 12-13 of entirely upstream based on the location of the aerodynamic devices being towards the leading edge relative to the positioning of the serrations, and that the airflow passes over these aerodynamic elements before passing over the serrations and then the areas in between the serrations. The Examiner notes in the application that all of the aerodynamic devices appear to be upstream of both of the serrations and porous material (see Figs. 9-10, par. 51), and that some of the aerodynamic devices appear to be nearly aligned with the tip or nearly aligned with the indentation of the serration. However, there does not appear to be support for the aerodynamic devices to be only upstream of the serrations or to be only upstream of the porous material. The Examiner supposes that claim 5 is properly supported and shown in the drawings in the instance that subset includes all elements of a set (i.e. the subset of the plurality of the aerodynamic devices positioned entirely upstream of the non-bending serrations appears to be all of the plurality of the aerodynamic devices), however there are instances where the claims do not appear to be supported when the subset includes less than all of the set. Accordingly, new matter and drawing issues are raised since the claim appears to include subject matter not properly shown and supported.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a first subset of the plurality of the aerodynamic devices are positioned entirely upstream of the non-bending serrations with respect to an airflow from a leading edge section of the rotor blade to the trailing edge section and a second subset of the plurality of aerodynamic devices are positioned entirely upstream of the area between the non-bending serrations with respect to the airflow (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
aerodynamic devices in claims 1 and 5, and attachment portion in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 5 recites “the first subset of the plurality of the aerodynamic devices are positioned entirely upstream of the non-bending serrations with respect to an airflow from a leading edge section of the rotor blade to the trailing edge section and a second subset of the plurality of aerodynamic devices are positioned entirely upstream of the area between the non-bending serrations with respect to the airflow”. Note that the specification (par. 51) and drawings (ex. Figs. 9-10) disclose that the airflow goes across the solid region corresponding to the serrations and then across the porous material, and there does not appear to be support for the aerodynamic devices to be only upstream of the serrations or to be only upstream of the porous material. The Examiner supposes that the claims are properly supported and shown in the drawings in the instance that subset includes all elements of a set (i.e. the subset of the plurality of the aerodynamic devices positioned entirely upstream of the non-bending serrations appears to be all of the plurality of the aerodynamic devices), however there are instances where the claims do not appear to be supported when the subset includes less than all of the set. Accordingly, the lack of support for this limitation consequently raise doubt as to possession of the claimed invention at the time of fling.
Claims 6-11, 16, and 18 fail to comply with the written description based on their dependency on claim 5.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 1-4, 13-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The subjective term "standard operation" in claim 1 is not sufficiently set forth in the specification which renders the claim indefinite (see MPEP 2173.05(b)).  The term "standard operation" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Accordingly, it is unclear what types of operation conditions (temperature, humidity, wind speed, altitude, rpm, etc.) are being positively claimed.
	Claims 2-4, 13-15 and 17 are indefinite based on their dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 10, 11, 13-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oerlemans (WO 2014/044412 A1) in view of Vathylakis (US Patent Application 2017/0298740) and in further view of Oerlemans (US Patent Application 2015/0078896).
In regards to claim 1, Oerlemans discloses a noise reducing device for a rotor blade (1) of a wind turbine, comprising:
a panel (“base plate” page 3, line 4) configured to attach to the rotor blade (page 3, lines 4-5) of the wind turbine, the panel have a serrated portion (6) and an attachment portion (flat surface on plate opposite ribs, Fig. 2; also see page 1 lines 30-35, page 3, lines 4-5, Figs. 1-2), the serrated portion having serrations extending along at least a portion of a trailing edge section when the panel is attached to the 
wherein a plurality of aerodynamic devices (7) are mounted on the panel upstream of the first tooth, and the second tooth, and positioned to manipulate the airflow over the first tooth and the second tooth.
The flat surface of the plate is interpreted under 35 U.S.C. 112(f) as an attachment portion that facilitates a connection of the plate with the trailing edge region of the wind turbine blade surface, and equivalents thereof. (Oerlemans discloses a plate surface for attachment to the trailing edge of a wind turbine blade, see page 1 lines 30-35, page 3, lines 4-5, Figs. 1-2).
The element 7 is interpreted under 35 U.S.C. 112(f) as an aerodynamic device that is positioned to manipulate airflow to accomplish the claimed function, and equivalents thereof. (Oerlemans disclose a rib that forms a fence that guides flow towards the serrations, Figs. 2-3, element 7).
Oerlemans does not disclose an area between the first tooth and the second tooth is at least partially filled with a porous material such that generation of noise in the trailing edge section is reduced, and the airflow is manipulated over the porous material.
Vathylakis discloses an area (16) between a first tooth (14) and a second tooth (14) is at least partially filled with a porous material (18) such that generation of noise in the trailing edge section is reduced (Figs. 5-9, pars. 47-50).
Oerlemans discloses panel that reduces noise, however does not disclose positioning a porous material at an area between the first tooth and the second tooth. Vathylakis, which is also directed to a trailing edge feature for wind turbine blades, discloses an area between the first tooth and the second tooth is at least partially filled with a porous material such that generation of noise in the trailing edge section is reduced which provides improved noise reduction properties (Vathylakis par. 12). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the noise reducing device of Oerlemans by providing an area between the first tooth and the 
Furthermore, the modified noise reducing device of Oerlemans lacks the plurality of aerodynamic devices are mounted on the panel entirely upstream of the serrations with respect to an airflow from a leading edge section of the rotor blade to the trailing edge section.
Oerlemans ‘896 discloses a plurality of aerodynamic devices (50) are mounted entirely upstream of the serrations with respect to an airflow from a leading edge section of the rotor blade to the trailing sedge section (see Figs. 1-4) which deflects the streamline toward or away from the tip of the tooth (pars. 17-18).
Oerlemans discloses panel that reduces noise with aerodynamic elements mounted on the panel, however does not disclose positioning the aerodynamic devices upstream of the serrations. Oerlemans ‘896, which is also directed to a trailing edge feature for wind turbine blades, discloses mounting the plurality of aerodynamic devices upstream of the sertations to deflect the streamline toward the tip, or in between the teeth to potentially reduce noise (pars. 17-18). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the noise reducing device of Oerlemans by mounting the plurality of aerodynamic devices entirely upstream of the serrations with respect to an airflow from a leading edge section of the rotor blade to the trailing edge section, as taught by Oerlemans ‘896, to deflect the streamline toward the tip, or in between the teeth to potentially reduce noise (Oerlemans ‘896 pars. 17-18).
In regards to claim 2, the modified noise reducing device of Oerlemans comprises an open area fraction of the porous material is greater than 10% and/or smaller than 90% (Vathylakis et al. par. 16; also note that the alternative claim construction encompasses any open area fraction of the porous material from 0% to 100%).
In regards to claim 4, the modified noise reducing device of Oerlemans comprises the porous material is made of an open-cell foam (Vathylakis et al. par. 23, 27, 28).

In regards to claim 14, the modified noise reducing device of Oerlemans comprises the aerodynamic device comprises a plurality of fixed fins (Oerlmans Fig. 2) and/or a plurality of fixed ridges (Oerlemans ‘896 50).
In regards to claim 15, Oerlemans discloses a wind turbine with at least one rotor blade (1), as modified above.
In regards to claim 5, Oerlemans discloses a rotor blade (1) of a wind turbine, comprising:
an attachable panel (“base plate” page 3, line 4), the attachable panel comprising non-bending serrations (6) extending along at least a portion of a trailing edge section of the rotor blade, and a plurality of aerodynamic devices (7), wherein the aerodynamic devices are positioned upstream of the non-bending serrations with respect to an airflow from a leading edge section of the rotor blade to the trailing edge section and wherein the aerodynamic devices are positioned upstream of the area between the non-bending serrations with respect to the airflow, wherein the plurality of aerodynamic devices manipulate the airflow over both of the non-bending serrations and the area between the non-bending serrations (Figs. 1-2). 
The element 7 is interpreted under 35 U.S.C. 112(f) as an aerodynamic device that is positioned upstream to manipulate airflow to accomplish the claimed function, and equivalents thereof. (Oerlemans disclose a rib that forms a fence that guides flow towards the serrations, Figs. 2-3, element 7).
Oerlemans does not disclose an area between the serrations is at least partially filled with a plurality of fibers such that generation of noise in the trailing edge section of the rotor blade is reduced and the airflow is manipulated over the plurality of fibers.
Vathylakis discloses an area (16) between a first tooth (14) and a second tooth (14) is at least partially filled with a plurality of fibers such that generation of noise in the trailing edge section is reduced (pars. 23, 28, 49, Fig. 8).

Furthermore, as far as it is supported, the modified noise reducing device of Oerlemans lacks the plurality of aerodynamic devices are mounted on the panel entirely upstream of the serrations and of the area between the non-bending serrations with respect to an airflow from a leading edge section of the rotor blade to the trailing edge section.
Oerlemans ‘896 discloses a plurality of aerodynamic devices (50) are mounted entirely upstream of the serrations and area between the non-bending serrations with respect to an airflow from a leading edge section of the rotor blade to the trailing sedge section (see Figs. 1-4) which deflects the streamline toward or away from the tip of the tooth (pars. 17-18).
Oerlemans discloses panel with aerodynamic devices mounted on the panel that reduces noise, however does not disclose positioning the aerodynamic devices entirely upstream of the serrations. Oerlemans ‘896, which is also directed to a trailing edge feature for wind turbine blades, discloses mounting the plurality of aerodynamic devices entirely upstream of the sertations and area between the non-bending serrrations to deflect the streamline toward the tip, or in between the teeth to potentially reduce noise (pars. 17-18). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the noise reducing device of Oerlemans by mounting the plurality of aerodynamic devices entirely upstream of the serrations and of the area between 
Note that as far as it supported, the modified rotor blade of Oerlemans comprises a first subset of the plurality of the aerodynamic devices are positioned entirely upstream of the non-bending serrations (see Oerlemans ‘896 par. 17), and a second subset of the plurality of the aerodynamic devices are positioned entirely upstream of the area between non-bending serrations (see Oerlemans ‘896 par. 18).
In regards to claim 6, the modified rotor blade of Oerlemans comprises the fibers are arranged parallel to each other, in chordwise direction of the rotor blade (Vathlakis Fig. 8, par. 49).
In regards to claim 10, the modified rotor blade of Oerlemans comprises the fibers are arranged such that the trailing edge of the rotor blade between the tip of the first tooth and the tip of the second tooth is formed by a substantially straight line (Vathylakis Fig. 8, pars. 53, 54).
	In regards to claim 11, the modified rotor blade of Oerlemans comprises the fibers are arranged such that the trailing edge of the rotor blade between a tip of the first tooth and a tip of the second tooth is formed by a line which is deviating from a straight line in the direction towards a leading edge of the rotor blade (Vathylakis et al. par. 53, with a portion of the volume being filled; also see different sizes and shapes).
	In regards to claim 18, the modified rotor blade of Oerlemans comprises the aerodynamic devices comprise a plurality of fixed fins (Oerlemans Fig. 2) and/or a plurality of fixed ridges (Oerlemans ‘896 50).

Claims 1, 2, 4-6, 10, 11, 13-15 and 18 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Riddell (US Patent Application 2011/0142637) in view of Vathylakis (US Patent Application 2017/0298740).
In regards to claim 1, Riddell discloses a noise reducing device (110) for a rotor blade (16) of a wind turbine (Fig. 2), comprising:

wherein a plurality of aerodynamic devices (130, 140) are formed on the panel entirely upstream (par. 26, see 125) of the serrations with respect to an airflow from a leading edge section of the rotor blade to the trailing edge section, wherein the plurality of aerodynamic devices are positioned to manipulate the airflow over the first tooth and the second tooth (see pars. 28-29, 32-33, “improved noise reduction”).

    PNG
    media_image1.png
    306
    330
    media_image1.png
    Greyscale

Figure 3 of Riddell
The flat surface of the plate is interpreted under 35 U.S.C. 112(f) as an attachment portion that facilitates a connection of the plate with the trailing edge region of the wind turbine blade surface, and 
The elements 130, 140 are interpreted under 35 U.S.C. 112(f) as an aerodynamic device that is positioned to manipulate airflow to accomplish the claimed function, and equivalents thereof. (Riddell discloses a recess 130 and a ridge/slit 140 which affects the airflow and reduces the noise of the flow).
Note that the claimed phrase “mounted” is being treated as a product-by-process limitation; that is the plurality of aerodynamic devices can be formed by mounting on the panel. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though Riddell is silent as to the process used to form the aerodynamic devices on the panel of the noise device, it appears that the product of Riddell would be the same or similar as the noise reducing device claimed.
Riddell does not disclose an area between the first tooth and the second tooth is at least partially filled with a porous material such that generation of noise in the trailing edge section is reduced, and the airflow is manipulated over the porous material.
Vathylakis discloses an area (16) between a first tooth (14) and a second tooth (14) is at least partially filled with a porous material (18) such that generation of noise in the trailing edge section is reduced (Figs. 5-9, pars. 47-50).
Riddell discloses a panel that reduces noise, however does not disclose positioning a porous material at an area between the first tooth and the second tooth. Vathylakis, which is also directed to a trailing edge feature for wind turbine blades, discloses an area between the first tooth and the second tooth is at least partially filled with a porous material such that generation of noise in the trailing edge section is 
In regards to claim 2, the modified noise reducing device of Riddell comprises an open area fraction of the porous material is greater than 10% and/or smaller than 90% (Vathylakis et al. par. 16; also note that the alternative claim construction encompasses any open area fraction of the porous material from 0% to 100%).
In regards to claim 4, the modified noise reducing device of Riddell comprises the porous material is made of an open-cell foam (Vathylakis et al. par. 23, 27, 28).
In regards to claim 13, the modified noise reducing device of Riddell comprises the aerodynamic device is arranged at a pressure side (22, par. 20) and/or at a suction side (24, par. 20, Fig. 2) of the rotor blade.
In regards to claim 14, the modified noise reducing device of Riddell comprises the aerodynamic device comprises a plurality of fixed fins and/or a plurality of fixed ridges (Riddell 140).
In regards to claim 15, Riddell discloses a wind turbine with at least one rotor blade (1), as modified above.
In regards to claim 5, Riddell discloses a rotor blade (16) of a wind turbine, comprising:
an attachable panel (“base plate” 112, par. 21), the attachable panel comprising non-bending serrations (pars. 27, 32, see “suitable stiffness and rigidity” which accommodates mounting and normal bending of a wind turbine blade see par. 18, and is not of a flexible or changing shape configuration such as the serrations in Acre) extending along at least a portion of a trailing edge section of the rotor blade, and a plurality of aerodynamic devices (130, 140), wherein the aerodynamic devices are positioned entirely upstream of the non-bending serrations with respect to an airflow from a leading edge section of 
The elements 130, 140 are interpreted under 35 U.S.C. 112(f) as an aerodynamic device that is positioned to manipulate airflow to accomplish the claimed function, and equivalents thereof. (Riddle discloses a recess 130 and a ridge/slit 140 which affects the airflow and reduces the noise of the flow).
Riddell does not disclose an area between the serrations is at least partially filled with a plurality of fibers such that generation of noise in the trailing edge section of the rotor blade is reduced and the airflow is manipulated over the plurality of fibers.
Vathylakis discloses an area (16) between a first tooth (14) and a second tooth (14) is at least partially filled with a plurality of fibers such that generation of noise in the trailing edge section is reduced (pars. 23, 28, 49, Fig. 8).
Riddell discloses a rotor blade with a panel that reduces noise, however Riddell does not disclose positioning a fibers at an area between the serrations. Vathylakis, which is also directed to a trailing edge feature for wind turbine blades, discloses an area between the serrations is at least partially filled with fibers such that generation of noise in the trailing edge section is reduced which provides improved noise reduction properties (Vathylakis par. 12). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the rotor blade of Riddell by providing an area between the first tooth and the second tooth at least partially filled with a plurality of fibers such that generation of noise in the trailing edge section is reduced, as taught by Vathlakis, such that the airflow is manipulated over the plurality of fibers, to provide improved noise reduction properties (Vathylakis par. 12).
Note the modified rotor blade of Riddell comprises the plurality of the aerodynamic devices are positioned entirely upstream of the non-bending serrations (Fig. 3), and similar to applicant’s invention the airflow then travels in between the serrations in between non-bending serrations.

In regards to claim 10, the modified rotor blade of Riddell comprises the fibers are arranged such that the trailing edge of the rotor blade between the tip of the first tooth and the tip of the second tooth is formed by a substantially straight line (Vathylakis Fig. 8, pars. 53, 54).
	In regards to claim 11, the modified rotor blade of Riddell comprises the fibers are arranged such that the trailing edge of the rotor blade between a tip of the first tooth and a tip of the second tooth is formed by a line which is deviating from a straight line in the direction towards a leading edge of the rotor blade (Vathylakis et al. par. 53, with a portion of the volume being filled; also see different sizes and shapes).
	In regards to claim 18, the modified rotor blade of Riddell comprises the aerodynamic devices (140) comprise a plurality of fixed fins and/or a plurality of fixed ridges (Riddell 140, Fig. 3).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oerlemans (WO 2014/044412 A1) in view of Vathylakis (US Patent Application 2017/0298740) and in view of Oerlemans (US Patent Application 2015/0078896), and in further view of Miyazaki (JP 2015-042864 A).
The modified noise reducing device of Oerlemans contains all of the claimed elements as set forth in the rejection of claim 1, except the porous material is a mesh comprising a plurality of strands which are connected to each other in a regular pattern.
	Miyazaki discloses the porous material is a mesh comprising a plurality of strands which are connected to each other in a regular pattern (see “plain weave” in par. 46).
	Oerlemans, as modified by Vathlakis, discloses a noise reducing device with a porous material being a fabric material (ex. felt, par. 28), however do not explicitly disclose the porous material is a mesh comprising a plurality of strands which are connected to each other in a regular pattern. Miyazaki, which is also directed to a rotor blade with a noise reducing feature, disclose the porous material formed with a plurality of strands which are connected to each other in a regular pattern which provides a high density .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oerlemans (WO 2014/044412 A1) in view of Vathylakis (US Patent Application 2017/0298740) and in view of Oerlemans (US Patent Application 2015/0078896), and in further view of Drobietz (US Patent Application 2012/0134837).
	The modified rotor blade of Oerlemans contains all of the claimed elements as set forth in the rejection of claim 5, except the fibers are tapered in a direction towards a trailing edge of the rotor blade.
	Drobietz discloses the fibers are tapered in direction towards the trailing edge of the rotor blade (par. 29).
	Oerlemans, as modified by Vathylakis, disclose the fibers extending toward the trailing edge of the rotor blade, however do not disclose the fibers are tapered toward the trailing edge. Drobietz, which is also directed to a wind turbine blade with noise reducing features, disclose fibers that are tapered toward the trailing edge to utilize a suitable shape (par. 29). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the rotor blade of Oerlemans by providing the fibers are tapered in direction towards the trailing edge of the rotor blade, as taught by Drobietz, to utilize a suitable shape for the fibers (par. 29) according to the desired flexibility and permeability.
	
Claims 8-9 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oerlemans (WO 2014/044412 A1) in view of Vathylakis (US Patent Application 2017/0298740) and in view of .
In regards to claim 8, the modified rotor blade of Oerlemans contains all of the claimed elements as set forth in the rejection of claim 5, except the plurality of fibers comprises at least one deflected fiber having a first portion located within a chordal plane of the rotor blade, and a second portion located outside the chordal plane of the rotor blade.
	Church disclose a plurality of fibers comprises at least one deflected fiber (152, curvilinear rigid see par. 20, Fig. 4) having a first portion located within a chordal plane of the rotor blade, and a second portion located outside the chordal plane of the rotor blade (according to the local flow streamline par. 21, see Fig. 4).
	Oerlemans, as modified by Vathylakis, disclose the fibers extending toward the trailing edge of the rotor blade, however do not disclose deflected fibers having a first portion located within a chordal plane of the rotor blade, and a second portion located outside the chordal plane of the rotor blade. Church, which is also directed to a wind turbine blade with a noise reducing device, discloses the plurality of fibers comprises at least one deflected fiber having a first portion located within a chordal plane of the rotor blade, and a second portion located outside the chordal plane of the rotor blade which reduce scattering of turbulent fluctuations within the boundary layer at the trailing edge of the rotor blade, decrease the noise emissions and/or increase the efficiency of the wind turbine as a whole through their application and use (Church par. 10). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the rotor blade of Oerlemans by providing the plurality of fibers comprises at least one deflected fiber having a first portion located within a chordal plane of the rotor blade, and a second portion located outside the chordal plane of the rotor blade, as taught by Church, to reduce scattering of turbulent fluctuations within the boundary layer at the trailing edge of the rotor blade, decrease the noise emissions and/or increase the efficiency of the wind turbine (Church par. 10).

	In regards to claim 16, the modified rotor blade of Oerlemans comprises the at least one deflected fiber is permanently deflected (rigid, par. 20).
In regards to claim 17, the modified noise reducing device of Oerlemans contains all of the claimed elements as set forth in the rejection of claim 5, except a portion of the porous material is permanently deflected outside the chordal plane of the rotor blade.
	Church disclose a portion of the porous material (152, curvilinear rigid, par. 20) is permanently deflected outside the chordal plane of the rotor blade (according to the local flow streamline par. 21, see Fig. 4).
	Oerlemans, as modified by Vathylakis, disclose the fibers extending toward the trailing edge of the rotor blade, however do not disclose a portion of the porous material is permanently deflected outside the chordal plane of the rotor blade. Church, which is also directed to a wind turbine blade with a noise reducing device, discloses a portion of the porous material is permanently deflected outside the chordal plane of the rotor blade which reduce scattering of turbulent fluctuations within the boundary layer at the trailing edge of the rotor blade, decrease the noise emissions and/or increase the efficiency of the wind turbine as a whole through their application and use (Church par. 10). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the rotor blade of Oerlemans by providing a portion of the porous material is permanently deflected outside the chordal plane of the rotor blade, as taught by Church, to reduce scattering of turbulent fluctuations within the boundary layer at the trailing edge of the rotor blade, decrease the noise emissions and/or increase the efficiency of the wind turbine (Church par. 10).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 5712724922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
1/26/2021


/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745